 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     BRENDA SIMMONS,                                 )    Civil No. 1:18-cv-00829-GSA
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
                                                     )    FOR A FIRST EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER
17                                                   )    RESPONSIVE BRIEF
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her responsive brief. Defendant respectfully requests this extension of time because of an
25   extremely heavy workload, including four other briefs due within the next ten days, and because
26   of the disruption to the ordinary course of business caused by the 35 days lapse in appropriations.
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1          The new due date for Defendant’s responsive brief will be Friday, March 22, 2019.
 2
 3
                                                Respectfully submitted,
 4
 5   Date: February 19, 2019                    PENA & BROMBERG, ATTORNEYS AT LAW

 6                                       By:    /s/ Jonathan Omar Pena *
                                                JONATHAN OMAR PENA
 7                                              * By email authorization on February 19, 2019
 8                                              Attorney for Plaintiff

 9
     Date: February 19, 2019                    MCGREGOR W. SCOTT
10
                                                United States Attorney
11
                                         By:    /s/ Michael K. Marriott
12                                              MICHAEL K. MARRIOTT
                                                Special Assistant United States Attorney
13
                                                Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19
     IT IS SO ORDERED.
20
        Dated:    February 19, 2019                            /s/ Gary S. Austin
21
                                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                                   2
